Case: 21-50074     Document: 00516448566          Page: 1    Date Filed: 08/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 26, 2022
                                   No. 21-50074
                                                                   Lyle W. Cayce
                                                                        Clerk
   Zachariah J. Holm,

                                                            Plaintiff—Appellant,

                                       versus

   Derrick Sassenhagen, Sergeant; Officer FNU Martinez,
   Comal County Sheriff’s Office; Officer FNU Ruiz, Comal County
   Sheriff’s Office,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             No. 5:19-CV-42-RBF


   Before Smith, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          Zachariah Holm brought a § 1983 suit against three officers of the
   Comal County Sheriff’s Office, alleging that they used excessive force
   against him in violation of the Fourteenth Amendment. He timely appeals



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50074      Document: 00516448566           Page: 2   Date Filed: 08/26/2022




                                     No. 21-50074


   the lower court’s grant of summary judgment in favor of the officers on the
   basis of qualified immunity and the denial of his motion for appointment of
   counsel. For the following reasons, we AFFIRM.
                                          I
          On December 31, 2018, Holm initiated a violent altercation with
   correctional officers as a pretrial detainee held in the Comal County Jail. The
   incident was captured on video. Holm and several other pretrial detainees
   had flooded their cell block, and officers responded in riot gear to deescalate
   the scene. Disobeying direct orders to face the wall, Holm ran out of his cell
   and charged the officers.
          Six days later, on January 6, 2019, Holm engaged in another physical
   altercation, which is the subject of this appeal. The incident involved Officer
   Salvador Martinez, Officer Daniel Ruiz, and Sergeant Derrick Sassenhagen,
   each of whom was aware of Holm’s recent aggressive behavior. The record
   includes body camera footage from Martinez and Ruiz and an overhead
   recording without audio.
          The videos begin with Martinez waiting for Ruiz to assist in escorting
   Holm between cells. After the cell door opened, Martinez ordered Holm to
   exit and place his hands behind his back. Holm complied. The officers
   escorted him single-file in the narrow hallway. Holm walked in front of
   Martinez with Ruiz at the tail.
          After a few seconds, Holm turned his shoulders toward Martinez and
   said, “Hey, don’t step on my feet man.” Martinez put a hand on Holm’s
   upper back and ordered him to “keep walking” multiple times. Although
   Holm kept his hands behind his back, the video establishes that he disobeyed
   Martinez’s direct and repeated orders. Instead of walking forward, Holm
   slowed down and turned his shoulders further as though to confront the
   officers in the cramped confines of the hallway. In addition to this physical




                                          2
Case: 21-50074         Document: 00516448566            Page: 3      Date Filed: 08/26/2022




                                         No. 21-50074


   posture, Holm said in an agitated, loud tone: “Get your mother-f*cking
   hands off me.”
               Martinez then took Holm to the ground with Ruiz’s help. 1 On the
   ground, the officers attempted to handcuff Holm. The video shows that
   Holm physically resisted and cursed at the officers: “Are you f*cking kidding
   me?” A few seconds later, Sassenhagen arrived to assist. He placed one knee
   and one hand on Holm’s back to restrain him.
           The video establishes an ongoing, physical struggle between the
   officers and Holm. After twelve seconds, Martinez ordered Holm to put his
   hands behind his back. To effect compliance, Martinez struck Holm on his
   upper shoulder. Holm contends that Sassenhagen also struck him in the head
   and face, which the videos do not contradict. 2 As soon as the officers
   handcuffed Holm, they ceased the use of force, released the restraint, and
   escorted Holm to an observation cell. In total, the struggle on the floor lasted
   only 56 seconds.
           Holm was treated for shoulder, head, and jaw pain on the day of the
   incident and again the day after. He presented with bruising on his left eye,
   his jaw, and the back of his head.
           In connection with this incident, Holm was found guilty by the
   disciplinary board of “disruption of the orderly running of the facility.”


           1
             The magistrate judge found no evidence that Ruiz assisted with the takedown.
   But the record establishes it. Ruiz’s body camera shows him grabbing and bringing Holm
   to the ground.
           2
            The officers deny that Sassenhagen struck Holm. But the video does not blatantly
   contradict Holm’s allegations. See Scott v. Harris, 550 U.S. 372, 380–81 (2007). Moreover,
   immediately after the incident, Holm complained of being “punch[ed] in the face,” and his
   medical records reflected bruising, swelling, and tenderness to his head and face. The
   magistrate judge thus erred in crediting the officers’ version of the facts. See Tolan v.
   Cotton, 572 U.S. 650, 657 (2014).




                                               3
Case: 21-50074      Document: 00516448566          Page: 4    Date Filed: 08/26/2022




                                    No. 21-50074


   Holm’s grievance relating to the incident was denied.
          On January 14, Holm brought this pro se suit under 42 U.S.C. § 1983
   against Martinez, Ruiz, and Sassenhagen, in their individual capacities. He
   asserted violations of his Eighth Amendment right against cruel and unusual
   punishment; because he was a pretrial detainee at the time of the incident,
   the magistrate judge construed his theory as implicating his Fourteenth
   Amendment right against punishment before conviction. Holm filed a
   motion for a temporary restraining order against the officers and for
   appointment of counsel, which was denied. He agreed to have his case
   proceed before a magistrate judge.         The officers moved for summary
   judgment, arguing that they were entitled to qualified immunity. The
   magistrate judge granted summary judgment in their favor. Holm appealed
   the “outcome” of the case, which we liberally interpret as the Order denying
   the appointment of counsel and the Order granting summary judgment. See
   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).
                                         II
          We first determine whether Martinez, Ruiz, and Sassenhagen are
   entitled to qualified immunity. We then consider whether the magistrate
   judge abused his discretion by denying appointment of counsel.
                                         A
          Our review is de novo. See Morrow v. Meachum, 917 F.3d 870, 874 (5th
   Cir. 2019). “Qualified immunity includes two inquiries. The first question
   is whether the officer violated a constitutional right. The second question is
   whether the ‘right at issue was “clearly established” at the time of the alleged
   misconduct.’” Id. (alteration adopted) (quoting Pearson v. Callahan, 555




                                          4
Case: 21-50074      Document: 00516448566            Page: 5   Date Filed: 08/26/2022




                                      No. 21-50074


   U.S. 223, 232 (2009)). The two questions may be answered in any order. See
   Pearson, 555 U.S. at 236.
          As to the second prong of qualified immunity, “[a]n officer ‘cannot
   be said to have violated a clearly established right unless the right’s contours
   were sufficiently definite that any reasonable official in the defendant’s shoes
   would have understood that he was violating it.’”            Tucker v. City of
   Shreveport, 998 F.3d 165, 172 (5th Cir. 2021) (quoting Plumhoff v. Rickard, 572
   U.S. 765, 778–79 (2014)). “If officers of reasonable competence could
   disagree as to whether the plaintiff’s rights were violated, the officer’s
   qualified immunity remains intact.” Id. (quoting Tarver v. City of Edna, 410
   F.3d 745, 750 (5th Cir. 2005)). In other words, “existing precedent must
   have placed the statutory or constitutional question beyond debate.” White
   v. Pauly, 580 U.S. 73, 79 (2017) (per curiam) (quoting Mullenix v. Luna, 577
   U.S. 7, 12 (2015) (per curiam)).
          At summary judgment, a defendant’s good-faith invocation of
   qualified immunity shifts the burden to the plaintiff to “rebut the defense by
   establishing that the official’s allegedly wrongful conduct violated clearly
   established law and that genuine issues of material fact exist regarding the
   reasonableness of the official’s conduct.” Bourne v. Gunnels, 921 F.3d 484,
   490 (5th Cir. 2019) (citation omitted). We still construe all facts and draw all
   reasonable inferences in the light most favorable to the nonmovant.
   Meachum, 917 F.3d at 874. But where, as here, there is video and audio
   recording of the facts at issue, we are not required to accept factual
   allegations “blatantly contradicted by the record” but may instead “view[]
   the facts [as] depicted by the videotape.” Harris, 550 U.S. at 380–81.
          “Force against a pretrial detainee is ‘excessive’ and a violation of the
   Fourteenth Amendment when the force was objectively unreasonable.”
   Fairchild v. Coryell Cnty., 40 F.4th 359, 362–63 (5th Cir. 2022) (citing




                                           5
Case: 21-50074        Document: 00516448566             Page: 6      Date Filed: 08/26/2022




                                         No. 21-50074


   Kingsley v. Hendrickson, 576 U.S. 389, 396–97 (2015)). The crux of Holm’s
   complaint is that the takedown by Martinez and Ruiz and the strikes by
   Martinez and Sassenhagen constituted objectively unreasonable force. 3
   However, we need not determine whether the officers’ use of force to effect
   a takedown and restraint on the ground was objectively unreasonable because
   the asserted right against that use of force was not clearly established.
           Starting with the takedown, our case law has not established that it is
   objectively unreasonable to bring to the ground and restrain a verbally and
   physically aggressive, unrestrained pretrial detainee after seeking compliance
   with verbal commands. See Tennyson v. Villareal, 801 F. App’x 295, 296 (5th
   Cir. 2020) (holding takedown was not objectively unreasonable where
   pretrial detainee failed to comply with orders); Waddleton v. Rodriguez, 750
   F. App’x 248, 251, 254–55 (5th Cir. 2018) (holding takedown was not
   objectively unreasonable where prisoner was verbally aggressive and
   “quickly turn[ed] . . . towards the officers”).
           The strikes to Holm’s body, head, and face present a closer call. But
   two factors distinguish the specific facts here from cases where we held that
   objectively unreasonable force was used. First, Holm was unrestrained and
   continued to disobey the officers’ commands by actively resisting on the
   ground. This is not a case where a pretrial detainee was subjected to the




           3
              The magistrate judge found that “only Defendants have introduced competent
   summary judgment evidence” because “Holm offer[ed] no affidavit or other evidence”
   and the body camera footage “does not on its own raise a genuine issue of material fact.”
   That was error. Holm’s verified complaint serves as competent summary judgment
   evidence. See Hart v. Hairston, 343 F.3d 762, 765 (5th Cir. 2003) (per curiam). And he is
   not required to show that the videos affirmatively establish misconduct, only that they do
   not “utterly discredit[]” his version of the facts. Bourne, 921 F.3d at 490 (quoting Hanks
   v. Rogers, 853 F.3d 738, 744 (5th Cir. 2017)).




                                               6
Case: 21-50074     Document: 00516448566             Page: 7   Date Filed: 08/26/2022




                                      No. 21-50074


   continued use of force after he was subdued or handcuffed. See Fairchild, 40
   F.4th at 368; cf. Timpa v. Dillard, 20 F.4th 1020, 1034 (5th Cir. 2021).
          Second, the officers’ response was informed by Holm’s recent violent
   attack on correctional officers. The heightened risk to officer safety present
   upon these facts is a significant factor distinguishing this case. Compare
   Benoit v. Bordelon, 596 F. App’x 264, 268 (5th Cir. 2015) (upholding finding
   of excessive force where officers choked a “calm, non-violent inmate” whose
   “hands and legs were shackled”), with Narro v. Edwards, 829 F. App’x 7, 13
   (5th Cir. 2020) (per curiam) (affirming qualified immunity where officer
   “used a non-deadly punch to gain control of a resisting inmate and prevent
   his own assault”); cf. Fairchild, 40 F.4th at 367–68 (noting that officers’
   “strikes and punches may have crossed the line of excessiveness but—given
   the need to subdue [the inmate] at this juncture—not clearly so”).
          We therefore agree with the district court that Holm has not met his
   burden to rebut the officers’ invocations of qualified immunity.
                                           B
          We review the denial of a motion for appointment of counsel for abuse
   of discretion. See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987). Because
   Holm has not shown that the case involves exceptional circumstances, it was
   not an abuse of discretion to deny his motion. See Ulmer v. Chancellor, 691
   F.2d 209, 212–13 (5th Cir. 1982).
                                  *        *         *
          We AFFIRM.




                                           7